QUINCE, Judge.
Dannie Steven Jones appeals his convictions , for burglary and grand theft of an automobile. He challenges the sufficiency of his plea colloquy, the propriety of his sentence, the imposition of restitution, and the imposition of various costs and fees. We strike these monetary items and remand for a hearing because they were improperly imposed. We do not address the issue concerning the plea colloquy since that issue has not been preserved for appellate review and should properly be raised in a postconviction motion. See White v. State, 682 So.2d 671 (Fla. 4th DCA 1996).
At the conclusion of the sentencing hearing, the trial court imposed $500.00 in restitution, $500.00 as a public defender lien, and $100.00 as attorney costs. All of these sums were imposed without notice or an opportunity to contest the amount. Therefore, we strike the restitution, the lien and the costs without prejudice to reimpose them on remand after adequate notice and an opportunity to be heard. See Washington v. State, 685 So.2d 858 (Fla. 2d DCA 1996); Gant v. State, 682 So.2d 1187 (Fla. 2d DCA 1996).
FRANK, A.C.J., and DOYEL, ROBERT L., Associate Judge, concur.